Exhibit (h)(1) AMENDMENT NO. 22 DATED DECEMBER 10, 2, 2005, BETWEEN PROSHARES TRUST AND PROSHARE ADVISORS LLC SCHEDULE A TO THE MANAGEMENT SERVICES AGREEMENT BETWEEN PROSHARES TRUST AND PROSHARE ADVISORS LLC As of December 10, 2014 NAME OF FUND COMPENSATION (at Annual rate expressed as a percentage of average daily net assets of each Fund)1 ProShares Ultra S&P500 0.10% ProShares Ultra MidCap400 0.10% ProShares Ultra Dow30 0.10% ProShares Ultra QQQ 0.10% ProShares Ultra Russell1000 Value 0.10% ProShares Ultra Russell1000 Growth 0.10% ProShares Ultra Russell MidCap Value 0.10% ProShares Ultra Russell MidCap Growth 0.10% ProShares Ultra Russell2000 Value 0.10% ProShares Ultra Russell2000 Growth 0.10% ProShares Ultra Basic Materials 0.10% ProShares Ultra Consumer Goods 0.10% ProShares Ultra Consumer Services 0.10% ProShares Ultra Financials 0.10% ProShares Ultra Health Care 0.10% ProShares Ultra Industrials 0.10% ProShares Ultra Oil & Gas 0.10% ProShares Ultra Real Estate 0.10% ProShares Ultra Semiconductors 0.10% ProShares Ultra Technology 0.10% ProShares Ultra Telecommunications 0.10% ProShares Ultra Utilities 0.10% ProShares Ultra Russell2000 0.10% ProShares Ultra SmallCap600 0.10% ProShares Ultra MSCI Japan 0.10% ProShares Ultra MSCI Emerging Markets 0.10% ProShares Ultra MSCI EAFE 0.10% ProShares Ultra NASDAQ Biotechnology 0.10% ProShares Ultra FTSE China 50 0.10% ProShares Ultra 7-10 Year Treasury 0.10% ProShares Ultra 20+ Year Treasury 0.10% ProShares Ultra High Yield 0.10% ProShares Ultra Investment Grade Corporate 0.10% ProShares Ultra Russell3000 0.10% ProShares Ultra MSCI Pacific ex-Japan 0.10% ProShares Ultra FTSE Europe 0.10% ProShares Ultra MSCI Brazil Capped 0.10% ProShares Ultra MSCI Mexico Capped IMI 0.10% ProShares Ultra KBW Regional Banking 0.10% 1 All fees are computed daily and paid monthly NAME OF FUND COMPENSATION (at Annual rate expressed as a percentage of average daily net assets of each Fund) ProShares Short S&P500 0.10% ProShares Short MidCap400 0.10% ProShares Short Dow30 0.10% ProShares Short QQQ 0.10% ProShares Short Russell2000 0.10% ProShares Short SmallCap600 0.10% ProShares Short Basic Materials 0.10% ProShares Short Financials 0.10% ProShares Short Oil & Gas 0.10% ProShares Short Real Estate 0.10% ProShares Short MSCI Emerging Markets 0.10% ProShares Short MSCI EAFE 0.10% ProShares Short 7-10 Year Treasury 0.10% ProShares Short 20+ Year Treasury 0.10% ProShares Short High Yield 0.10% ProShares Short Investment Grade Corporate 0.10% ProShares Short KBW Regional Banking 0.10% ProShares Short 30 Year TIPS/TSY Spread 0.10% ProShares Short FTSE China 50 0.10% ProShares UltraShort S&P500 0.10% ProShares UltraShort MidCap400 0.10% ProShares UltraShort Dow30 0.10% ProShares UltraShort QQQ 0.10% ProShares UltraShort Russell2000 0.10% ProShares UltraShort SmallCap600 0.10% ProShares UltraShort Russell1000 Value 0.10% ProShares UltraShort Russell1000 Growth 0.10% ProShares UltraShort Russell MidCap Value 0.10% ProShares UltraShort Russell MidCap Growth 0.10% ProShares UltraShort Russell2000 Value 0.10% ProShares UltraShort Russell2000 Growth 0.10% ProShares UltraShort Basic Materials 0.10% ProShares UltraShort Consumer Goods 0.10% ProShares UltraShort Consumer Services 0.10% ProShares UltraShort Financials 0.10% ProShares UltraShort Health Care 0.10% ProShares UltraShort Industrials 0.10% ProShares UltraShort Oil & Gas 0.10% ProShares UltraShort Real Estate 0.10% ProShares UltraShort Semiconductors 0.10% ProShares UltraShort Technology 0.10% ProShares UltraShort Telecommunications 0.10% ProShares UltraShort Utilities 0.10% ProShares UltraShort MSCI Japan 0.10% ProShares UltraShort MSCI Emerging Markets 0.10% ProShares UltraShort MSCI EAFE 0.10% ProShares UltraShort NASDAQ Biotechnology 0.10% ProShares UltraShort FTSE China 50 0.10% ProShares UltraShort 3-7 Year Treasury 0.10% ProShares UltraShort 7-10 Year Treasury 0.10% ProShares UltraShort 20+ Year Treasury 0.10% NAME OF FUND COMPENSATION (at Annual rate expressed as a percentage of average daily net assets of each Fund) ProShares UltraShort TIPS 0.10% ProShares UltraShort Russell3000 0.10% ProShares UltraShort MSCI Pacific ex-Japan 0.10% ProShares UltraShort FTSE Europe 0.10% ProShares UltraShort MSCI Brazil Capped 0.10% ProShares UltraShort MSCI Mexico Capped IMI 0.10% ProShares UltraPro S&P500 0.10% ProShares UltraPro QQQ 0.10% ProShares UltraPro Dow30 0.10% ProShares UltraPro Russell2000 0.10% ProShares UltraPro MidCap 400 0.10% ProShares UltraPro 10 Year TIPS/TSY Spread 0.10% ProShares UltraPro Financials 0.10% ProShares UltraPro Short S&P500 0.10% ProShares UltraPro Short QQQ 0.10% ProShares UltraPro Short Dow30 0.10% ProShares UltraPro Short Russell2000 0.10% ProShares UltraPro Short MidCap400 0.10% ProShares UltraPro Short 20+ Year Treasury 0.10% ProShares UltraPro Short 10 Year TIPS/TSY Spread 0.10% ProShares UltraPro Short Financials 0.10% ProShares Large Cap Core Plus 0.10% ProShares RAFI Long/Short 0.10% ProShares Hedge Replication ETF 0.10% ProShares Merger ETF 0.10% ProShares 30 Year TIPS/TSY Spread 0.10% ProShares German Sovereign/Sub-Sovereign ETF 0.10% ProShares USD Covered Bond 0.10% ProShares Global Listed Private Equity ETF 0.10% ProShares High Yield–Interest Rate Hedged 0.10% ProShares DJ Brookfield Global Infrastructure ETF 0.10% ProShares S&P 500 Dividend Aristocrats ETF 0.10% ProShares Investment Grade–Interest Rate Hedged 0.10% ProShares Short Term USD Emerging Markets Bond ETF 0.10% ProShares USD Emerging Markets Bond–Interest Rate Hedged 0.10% ProShares MSCI Emerging Markets Dividend Growers ETF 0.10% ProShares MSCI EAFE Dividend Growers ETF 0.10% ProShares MSCI Europe Dividend Growers ETF 0.10% ProShares CDS North American HY Credit ETF 0.10% ProShares CDS Short North American HY Credit ETF 0.10% ProShares CDS North American IG Credit ETF 0.10% ProShares CDS Short North American IG Credit ETF 0.10% ProShares CDS European HY Credit ETF 0.10% ProShares CDS Short European HY Credit ETF 0.10% ProShares CDS European IG Credit ETF 0.10% ProShares CDS Short European IG Credit ETF 0.10% ProShares Morningstar Alternatives Solution ETF 0.10% NAME OF FUND COMPENSATION (at Annual rate expressed as a percentage of average daily net assets of each Fund) ProShares Russell 2000 Dividend Growers ETF 0.10% ProShares S&P MidCap 400 Dividend Aristocrats ETF 0.10% ProShares Ultra Gold Miners 0.10% ProShares Short Gold Miners 0.10% ProShares UltraShort Gold Miners 0.10% ProShares Ultra Junior Gold Miners 0.10% ProShares Short Junior Gold Miners 0.10% ProShares UltraShort Junior Gold Miners 0.10% PROSHARE ADVISORS LLC, a Maryland limited liability company PROSHARES TRUST, a Delaware statutory trust By:/s/ Michael L. Sapir By:/s/ Todd B. Johnson Michael L. Sapir Chief Executive Officer Todd B. Johnson President
